        Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 1 of 87



 1   John Houston Scott, SBN 72578
     SCOTT LAW FIRM
 2   1388 Sutter Street, Suite 715
 3   San Francisco, California 94109
     Telephone: (415) 561-9601
 4   Facsimile: (415) 561-9609
     john@scottlawfirm.net
 5
     Attorney for the Plaintiffs
 6

 7

 8

 9                                     UNITED STATES DISTRICT COURT
10
                                      NORTHERN DISTRICT OF CALIFORNIA
11

12
     ANN MARIE BORGES and CHRIS GURR,                 Case No.
13   individually and doing business as GOOSE
     HEAD VALLEY FARMS,
14                                                    COMPLAINT FOR DAMAGES
15                      Plaintiffs,
                                                      [42 U.S.C. § 1983]
16                 v.
17   COUNTY OF MENDOCINO, SUE                         JURY TRIAL DEMAND
     ANZILOTTI and Does 1 – 25 inclusive,
18

19                      Defendants.

20

21

22

23

24

25

26

27

28

                                            COMPLAINT FOR DAMAGES
        Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 2 of 87



 1
              Plaintiffs Ann Marie Borges and Chris Gurr, dba Goose Head Valley Farms, allege as
 2
     follows:
 3
                                            JURISDICTION & VENUE
 4
         1.        This action is brought pursuant to 42 U.S.C. § 1983 and the Equal Protection Clause
 5
     and the Due Process Clause of the Fourteenth Amendment to the United States Constitution.
 6
     Jurisdiction is based upon 28 U.S.C. §§ 1331 and 1343.
 7
         2.        The claims alleged herein arose in the County of Mendocino in the State of California.
 8
     Venue for this action lies in the United States District Court for the Northern District of
 9
     California under 28 U.S.C. §1391(b)(2).
10
                                                        PARTIES
11
         3.        Plaintiffs Ann Marie Borges and Chris Gurr (hereinafter “Plaintiffs”) are residents of
12
     Mendocino County, California. In August 2016 they purchased property in Ukiah, California
13
     zoned AG40. In 2017 they formed a business entity, Goose Head Valley Farms, for the purpose
14
     of growing medical cannabis at their 11 acres farm located at 1181 Boonville Road, Ukiah,
15
     California.
16
         4.        Defendant County of Mendocino is a public entity situated in the State of California
17
     and organized under the laws of the State of California. The County of Mendocino created a
18
     cannabis program that went into effect in the spring of 2017. The program was supervised and
19   managed by the Commissioner of the Department of Agriculture for the County of Mendocino.
20   At that time Diane Curry was the Interim Commissioner of the Department of Agriculture.
21       5.        Defendant Sue Anzilotti is sued in her individual capacity as a private actor who
22   conspired with state actors. At all times mentioned herein she was a neighbor of the Plaintiffs
23   residing at 1551 Boonville Road, Ukiah, California. Defendant Anzilotti cooperated and
24   conspired with County officials and County employees, acting under color of state law, to deprive
25   the Plaintiffs of certain constitutional rights.
26       6.        The true names and capacities, whether individual, corporate, associate or otherwise,
27
                                                          -1-
28                                           COMPLAINT FOR DAMAGES
        Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 3 of 87



 1
     of Defendants named here as Does 1 -25 are unknown to the Plaintiffs, who therefore sue said
 2
     Defendants by such fictitious name. Doe Defendants were responsible in some manner for the
 3
     injuries and damages alleged herein. Plaintiff is informed and believes and thereupon alleges
 4
     upon information and belief that each of them is responsible, in some manner, for the injuries and
 5
     damages alleged herein.
 6
                                           STATEMENT OF FACTS
 7
        7.       Plaintiff Ann Marie Borges is 62 years old. She grew up in Mendocino County and
 8
     still has family in Willits, just north of Ukiah. She attended high school and college in Georgia
 9
     before returning to California. She went on to have a 30 years career as a real estate agent for
10
     Caldwell Banker and other companies. She is also a professional horse trainer.
11
        8.       Plaintiff Chris Gurr is 63 years old. He grew up in Georgia and met Ann Marie Borges
12
     when they attended high school in Georgia. He had a 30 years career in Atlanta, Georgia as a
13
     business owner and franchise owner. He was primarily involved in the sales of IT Solutions and
14
     Services.
15
        9.       They reconnected at their 40th high school reunion and have been a couple ever since.
16
     Chris Gurr relocated to Mendocino County in May 2016. They decided to partner in a business
17
     venture to become licensed to cultivate medical cannabis on a suitable farm in Mendocino County
18
     near Ukiah and outside the City limits. The business entity came to be known as Goose Head
19   Valley Farms.
20      10.      Plaintiffs thoroughly reviewed the Mendocino County guidelines for the existing
21   Cannabis Program and reached out to the Department of Agriculture. Plaintiffs also attended
22   numerous meetings featuring County and State agency representatives. This information helped
23   guide the plaintiffs to the eleven (11) acres farm they purchased in August 2016 down a private
24   road off Boonville Road. It was ideal because it was zoned AG40 with an excellent well listed on
25   County records. It also was level land without erosion issues and had proper sun without having
26   to remove trees.
27
                                                      -2-
28                                        COMPLAINT FOR DAMAGES
        Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 4 of 87



 1
        11.     While in escrow the plaintiffs hired Bob Franzen of Redwood Water System to
 2
     perform a well test. They learned the water well produced 22 GPM and was dug 30 feet deep.
 3
     The plaintiffs also consulted with three licensed cannabis farmers who visited the site.
 4
        12.      On May 1, 2017 plaintiffs completed their application to cultivate medical cannabis.
 5
     See Exhibit A attached. On May 4, 2017 – while accompanied by an attorney – plaintiffs met
 6
     with Commissioner Diane Curry and Christina Pallman of her staff. They learned their
 7
     application was approved based on the information contained in the application, documents
 8
     provided, and proof of prior cultivation experience.
 9
        13.     Plaintiffs were given an “Application Receipt” signed by Commissioner Curry dated
10
     May 4, 2017. See Exhibit B attached. It provides, in part, that; “The garden at this site is
11
     considered to be in compliance, or working toward compliance, until such time as a permit is
12
     issued or denied.” On June 19, 2017, the plaintiffs met with Commissioner Curry to complete an
13
     “extinguish and transfer” worksheet related to prior cultivation by Ann Marie Borges at a coastal
14
     location in the County.
15
        14.     Beginning on or about June 20, 2017 Defendant Sue Anzilotti contacted Steve White
16
     of the California Department of Fish and Wildlife (CDFW) on behalf of “concerned
17
     homeowners” who lived adjacent to Plaintiffs’ property. She made false allegations that the
18
     water source for Plaintiffs’ approved cultivation site was not approved for use in commercial
19   cultivation operations.
20      15.      On June 28, 2017 a public meeting was held by the Board of Supervisors for the
21   County of Mendocino. An issue in debate involved a dispute with a cannabis cultivator with a
22   coastal permit. An issue arose as to whether there were environmental issues unique to the coast
23   that should exclude permits to cultivate cannabis on the coast and exclude applicants for permits
24   who relied upon prior coastal cultivation experience to qualify under paragraph (B)(3) of the
25   Ordinance. Supervisor John McCune was the leading advocate to have the Ordinance so
26   amended and it was – potentially disqualifying the Plaintiffs as applicants.
27
                                                      -3-
28                                        COMPLAINT FOR DAMAGES
        Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 5 of 87



 1
        16.      During July 2017 Commissioner Curry contacted CDFW agents and requested an
 2
     opportunity to meet with them on Plaintiffs’ property in order to better understand the
 3
     requirements relating to creeks located near cannabis farms. On July 25, 2017 two CDFW
 4
     employees came to the property unannounced, and without prior notice, after cancelling
 5
     appointments scheduled through Commissioner Curry. Without performing any tests, they
 6
     concluded it was likely water was being diverted from the creek and sent a letter to Commissioner
 7
     Curry stating that they suspected water diversion. At that time the Plaintiffs offered to turn off the
 8
     well and purchase water for irrigation while this issue was further investigated. Plaintiffs were
 9
     told to wait for CDFW to contact them.
10
        17.      On or about July 26, 2017 Plaintiffs hired a hydrologist, Donald G. McEdwards, to
11
     take samples from the well and the creek in order to perform an extensive hydrology study. The
12
     samples were provided to Alpha Labs in Ukiah. Plaintiffs were advised the results would be
13
     available on or about August 10, 2017.
14
        18.      On August 10, 2017 at approximately 10:30 a.m. a convoy of CDFW vehicles arrived
15
     at Plaintiffs’ property and agents with guns pointed immediately placed the Plaintiffs in
16
     handcuffs. Plaintiffs informed Steve White, the CDFW team leader, they had an application
17
     receipt from the County and were in full compliance with all County regulations. They also
18
     informed him that they were awaiting a report from Alpha Labs for tests of the creek water and
19   the well water. The CDFW team claimed they believed the water was being diverted from the
20   creek and proceeded to cutdown and eradicate the plants, i.e., 100 plants growing indoors under a
21   hoop and 171 plants growing outdoors in an approved location of 10,000 square feet. The garden
22   was within County guidelines and took up approximately one quarter acre on the 11 acres farm.
23      19.      On or about August 13, 2017 Plaintiffs received the results of the water tests. See
24   Exhibit C attached. After a careful analysis of water samples from the creek and the well it was
25   determined that; “Of the sixteen constituent values compared, twelve are greater in the well
26   sample than in the creek sample. This means that the water in the well is distinct from the water
27
                                                       -4-
28                                         COMPLAINT FOR DAMAGES
        Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 6 of 87



 1
     in the creek. Of particular note is the presence of iron and manganese in the well sample and
 2
     their absence in the creek sample.”
 3
        20.       Because of a recent change to the Ordinance that impacted cultivation of cannabis at
 4
     coastal zones of the County, on or about August 14, 2017 Plaintiff Ann Marie Borges met with
 5
     Commissioner Curry and provided proof or prior cultivation from the town of Willits in the
 6
     County, an area not included in the coastal zone.
 7
        21.       On or about September 16, 2017 Plaintiffs were contacted by Commissioner Curry
 8
     and notified their amended application had been approved. On September 19, 2017 the Plaintiffs
 9
     went to Commissioner Curry’s office to pick up the permit. The anticipated handoff was
10
     prevented by Deputy County Counsel Matthew Kiedrowski. He informed the Plaintiffs that they
11
     needed to provide additional proof that the site of prior cultivation in Willits was no longer able to
12
     resume cannabis cultivation.
13
        22.       Plaintiffs hired a local land use attorney, Tina Wallis, to resolve this remaining issue.
14
     On or about October 31, 2017 Tina Wallis, on behalf of the Plaintiffs, submitted to Matthew
15
     Kiedrowski a signed Agreement Not to Resume Cannabis Cultivation at the prior cultivation site
16
     in Willits. See Exhibit D attached. It was anticipated the permit would then be delivered.
17
        23.       On November 22, 2017 Plaintiff Chris Gurr made a formal complaint against Sue
18
     Anzilotti to the Enforcement Division of the Fair Political Practices Commission. See Exhibit E
19   attached. The allegations centered on Sue Anzilotti’s use of her position as an unsworn
20   administrator with the Sheriff’s Office to obtain access of private information, including illegal
21   background checks, and misuse of her government position to conduct personal business to
22   influence decisions by County officials and employees that would personally benefit her.
23      24.       After completing and submitting CalCannabis applications, on January 23, 2018 the
24   Plaintiffs received a Temporary Cannabis Cultivation License from the California Department of
25   Food and Agriculture. See Exhibit F attached. This was issued following a close examination
26   and inspection of the Plaintiffs’ property and water supply by the CDFW, the State Water
27
                                                      -5-
28                                         COMPLAINT FOR DAMAGES
        Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 7 of 87



 1
     Resources Control Board, and the State Department of Food and Agriculture.
 2
         25.      On or about March 2018 Diane Curry left her position as Interim Commissioner of
 3
     the Department of Agriculture.
 4
         26.      On July 9, 2018 the County of Mendocino, Department of Agriculture mailed a letter
 5
     to the Plaintiffs notifying them that their application to cultivate medical cannabis had been
 6
     denied because they did not provide evidence of prior and current cultivation on the same parcel
 7
     as required by paragraph (B)(1) of the local Ordinance/10A.17.080. See Exhibit G attached. This
 8
     denial was based on a false and fraudulent premise.
 9
         27.      The Plaintiffs never applied for a medical cannabis cultivation permit pursuant to
10
     paragraph (B)(1) of the County Ordinance. Rather, Plaintiffs’ application was submitted pursuant
11
     to paragraph (B)(3) of the Ordinance which expressly allowed for permits to be issued based on
12
     “relocation.” It provides that; “Persons able to show proof of prior cultivation pursuant to
13
     paragraph (B)(1) above may apply for a Permit not on the site previously cultivated (the ‘origin
14
     site’) but on a different legal parcel (the ‘destination site’) subject to the following
15
     requirements…”. The Plaintiffs met all of the (B)(3) requirements as was determined by
16
     Commissioner Curry in September 2017.
17
         28.     The Plaintiffs are the only AG40 applicants for a permit to cultivate medical cannabis
18
     in the County of Mendocino who complied with all (B)(3) requirements but were denied a permit
19   by the County of Mendocino.
20                              ADDITIONAL FACTS RE CONSPIRACY CLAIM
21       29.     Defendant Sue Anzilotti was politically connected to at least two members of the
22   Mendocino County Board of Supervisors, John McCowen and Carre Brown. When Sue Anzilotti
23   began to complain publicly against the Plaintiffs to various state and local agencies she also
24   complained privately to many officials - including John McCowen and Carre Brown.
25       30.     Co-conspirator John McCowen played a leading and influential role among a majority
26   of the Board of Supervisors. With that apparent authority he formed a special relationship with
27
                                                        -6-
28                                          COMPLAINT FOR DAMAGES
        Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 8 of 87



 1
     Deputy County Counsel Matthew Kiedrowski, another co-conspirator. Matthew Kiedrowski was
 2
     assigned by County Counsel Kit Elliot to oversee the Cannabis Program that was under the
 3
     jurisdiction of the Commissioner of the Department of Agriculture. Diane Curry was the Interim
 4
     Commissioner from as early as 2016 until she retired in March 2018.
 5
        31.     Sometime after the Plaintiffs submitted their application in May 2017 Commissioner
 6
     Curry was informed by Matthew Kiedrowski that John McCowen would never allow the
 7
     Plaintiffs’ project to be approved. He also mentioned a loophole John McCowen found in the
 8
     ordinance to prevent (B)(3) applicants, such as the Plaintiffs, from obtaining permits if their prior
 9
     cultivation experience was “coastal.”
10
        32.     After the Plaintiffs amended their application to include an inland site in Willits to
11
     satisfy the prior cultivation requirement, Commissioner Curry decided to issue the permit and
12
     informed the Plaintiffs of this decision. However, co-conspirator Matthew Kiedrowski intervened
13
     and prevented the temporary permit from being delivered. He created another hurdle.
14
        33.    The Plaintiffs hired an attorney and the requested “Agreement Not to Resume
15
     Cannabis Cultivation” was provided to Matthew Kiedrowski. See Exhibit D attached.
16
     Nevertheless, the approved temporary permit was now being held hostage, under color of state
17
     law, by Matthew Kiedrowski in furtherance of the conspiracy between Sue Anzilotti, John
18
     McCowen and Matthew Kiedrowski. In addition, co-conspirators McCowen and Kiedrowski
19   were acting as de facto final decision makers for the County of Mendocino.
20      34.     In March 2018 Diane Curry retired from her position as Interim Commissioner of the
21   Department of Agriculture. This is not the only case where members of the Board of Supervisors
22   attempted to influence her through Deputy County Counsel Matthew Kiedrowski.
23      35.      Diane Curry was replaced by Harinder Grewal. Commissioner Grewal signed a letter
24   prepared by Matthew Kiedrowski dated July 9, 2018. The letter was sent by the County of
25   Mendocino on or about that date officially notifying the Plaintiffs their application was denied
26

27
                                                      -7-
28                                         COMPLAINT FOR DAMAGES
        Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 9 of 87



 1
     and the reason for the denial. See Exhibit G attached. The manufactured reason for the denial is
 2
     both false and pretextual.
 3                                        STATEMENT OF DAMAGES
 4      36.      As a result of the acts and/or omissions alleged herein, Plaintiffs Ann Marie Borges

 5   and Chris Gurr dba Goose Head Valley Farm suffered, and continue to suffer, economic damages

 6   to their business and property. In addition, Plaintiffs suffered and continue to suffer general

 7   damages, including emotional distress, in an amount to be determined according to proof.

 8      37.      As a result of the acts and/or omissions alleged herein, Plaintiffs Ann Marie Borges

 9   and Chris Gurr dba Goose Head Valley Farm suffered past and future lost earnings and lost

10   earning capacity in an amount to be determined according to proof.

11      38.      The acts and omissions of Sue Anzilotti were willful, wanton, reckless, malicious,

12   oppressive and/or done with a conscious or reckless disregard for the rights of Plaintiffs.

13   Plaintiffs therefore pray for an award of punitive and exemplary damages in an amount according

14   to proof.

15      39.      Plaintiffs have retained private counsel to represent them in this matter and are entitled

16   to an award of attorneys’ fees and costs.

17                                      CAUSES OF ACTION
                                      FIRST CAUSE OF ACTION
18      [42 U.S.C. §1983 – CLASS OF ONE/EQUAL PROTECTION – COUNTY OF MENDOCINO ONLY]
19      40.      Plaintiffs incorporate herein by reference the proceeding paragraphs of this complaint

20   as though fully set forth herein.

21      41.      The County of Mendocino denied the Plaintiffs’ application for a temporary permit to

22   cultivate medical cannabis for irrational and arbitrary reasons in violation of the Equal Protection

23   Clause of the Fourteenth Amendment. Plaintiffs are the only AG40 applicants denied a

24   temporary permit who met the necessary requirements under category (B)(3) of the Ordinance

25   and were approved by Diane Curry acting as the Interim Commissioner of the Department of

26   Agriculture.

27
                                                       -8-
28                                         COMPLAINT FOR DAMAGES
       Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 10 of 87



 1
        42.      Alternatively, Plaintiffs were treated as a class of one because of the ill will and
 2
     malice of final decision makers for the County of Mendocino.
 3
              WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
 4
                                        SECOND CAUSE OF ACTION
 5                  [42 U.S.C. §1983 – CLASS OF ONE/EQUAL PROTECTION – CONSPIRACY
                        BETWEEN THE COUNTY OF MENDOCINO AND SUE ANZILOTTI]
 6
        43.      Plaintiffs incorporate herein by reference the proceeding paragraphs.
 7
        44.      Defendant Sue Anzilotti, a private actor, conspired with John McCowen, a state actor,
 8
     to achieve a common goal, i.e., prevent the Plaintiffs from becoming licensed by the County of
 9
     Mendocino to grow medical cannabis at the farm they had recently purchased. The 11 acres farm
10
     is zoned AG40 for agriculture and was a near perfect site for cannabis cultivation in rural
11
     Mendocino County.
12
        45.       Supervisor John McCowen, as Chairman of the Board of Supervisors, then enlisted
13
     Deputy County Counsel Matthew Kiedrowski to join the conspiracy. In furtherance of the
14
     conspiracy Matthew Kiedrowski obstructed and prevented the Plaintiffs from receiving the
15
     temporary permit approved by Commissioner Curry in September 2017.
16
        46.       After Commissioner Curry retired in March 2018, and in furtherance of the
17
     conspiracy, Matthew Kiedrowski influenced Commissioner Grewal to sign a letter dated July 9,
18
     2018 notifying the Plaintiffs that their application was denied. The reason given for the denial is
19
     transparently false and fraudulent.
20
              WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
21

22                                    THIRD CAUSE OF ACTION
            [42 U.S.C. §1983 – SUBSTANTIVE DUE PROCESS – COUNTY OF MENDOCINO ONLY]
23

24      47.       Plaintiffs incorporate herein by reference the proceeding paragraphs of this complaint

25   as though fully set forth herein.

26      48.       Plaintiffs have a property interest in the right to farm their property zoned AG40.

27
                                                       -9-
28                                          COMPLAINT FOR DAMAGES
       Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 11 of 87



 1
         49.      The County of Mendocino has the authority to regulate agricultural activities in the
 2
     County limited, in part, by the laws and Constitution of the United States.
 3
         50.      The County of Mendocino arbitrarily and capriciously and for no legitimate reason
 4
     denied Plaintiffs a temporary permit to cultivate medical cannabis in violation of the Due Process
 5
     Clause of the Fourteenth Amendment. The decision to deny the permit was made by one or more
 6
     final decision makers for the County of Mendocino.
 7
         51.      Alternatively, the decision to deny the temporary permit to cultivate medical cannabis
 8
     shocks the conscience and/or was done with a purpose to harm or in deliberate indifference to the
 9
     Plaintiffs’ rights.
10
               WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
11
                                        FOURTH CAUSE OF ACTION
12                [42 U.S.C. §1983 – SUBSTANTIVE DUE PROCESS – CONSPIRACY BETWEEN
                             THE COUNTY OF MENDOCINO AND SUE ANZILOTTI]
13
         52.      Plaintiffs incorporate herein by reference the proceeding paragraphs as though fully
14
     set forth herein.
15
         53.      Defendant Sue Anzilotti, a private actor, conspired with John McCowen, a state actor,
16
     to achieve a common goal, i.e., prevent the Plaintiffs from becoming licensed by the County of
17
     Mendocino to grow medical cannabis at the farm they had recently purchased. The 11 acres farm
18
     is zoned AG40 for agriculture and was a near perfect site for cannabis cultivation in rural
19
     Mendocino County.
20
         54.      Supervisor John McCowen, as Chairman of the Board of Supervisors, then enlisted
21
     Deputy County Counsel Matthew Kiedrowski to join the conspiracy. In furtherance of the
22
     conspiracy Matthew Kiedrowski obstructed and prevented the Plaintiffs from receiving the
23
     temporary permit approved by Commissioner Curry in September 2017.
24
         55.      After Commissioner Curry retired in March 2018, and in furtherance of the
25
     conspiracy, Matthew Kiedrowski influenced Commissioner Grewal to sign a letter dated July 9,
26

27
                                                      - 10 -
28                                          COMPLAINT FOR DAMAGES
       Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 12 of 87



 1
     2018 notifying the Plaintiffs that their application was denied. The reason given for the denial is
 2
     transparently false and fraudulent.
 3
            WHEREFORE, Plaintiffs pray for relief as hereinafter set forth
 4
                                           PRAYER FOR RELIEF
 5
            Plaintiffs pray for relief as follows:
 6
            1.      For compensatory and economic damages according to proof;
 7
            2.      For general damages according to proof;
 8
            3.      For an award of exemplary or punitive damages against Sue Anzilotti;
 9
            4.      For an award of attorneys’ fees and costs as permitted by law; and
10
            5.      For such other and further relief as the Court may deem necessary and appropriate.
11
                                           JURY TRIAL DEMANDED
12

13          Plaintiff hereby requests a jury trial on all issues so triable.

14
     Dated: July 8, 2020                                    SCOTT LAW FIRM
15

16

17                                                          By: /s/ John Houston Scott
                                                                   John Houston Scott
18                                                                 Attorney for Plaintiffs
19

20

21

22

23

24

25

26

27
                                                       - 11 -
28                                          COMPLAINT FOR DAMAGES
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 13 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 14 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 15 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 16 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 17 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 18 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 19 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 20 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 21 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 22 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 23 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 24 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 25 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 26 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 27 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 28 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 29 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 30 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 31 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 32 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 33 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 34 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 35 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 36 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 37 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 38 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 39 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 40 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 41 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 42 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 43 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 44 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 45 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 46 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 47 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 48 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 49 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 50 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 51 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 52 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 53 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 54 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 55 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 56 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 57 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 58 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 59 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 60 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 61 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 62 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 63 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 64 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 65 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 66 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 67 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 68 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 69 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 70 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 71 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 72 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 73 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 74 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 75 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 76 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 77 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 78 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 79 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 80 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 81 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 82 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 83 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 84 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 85 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 86 of 87
Case 1:20-cv-04537-RMI Document 1 Filed 07/08/20 Page 87 of 87
